It is ordered that the opinion filed December 7, 1942, be amended as follows:
Page 3, line 4, insert a period after the word “transcribed” and strike out the balance of line 4 and all of lines 5, 6, 7, and 8, beginning with the word “that” and ending with the word “Exceptions.”
Page 5, line 3. After “4. As we have said” strike out the balance of line 3, and all of lines 4, 5, 6, 7, 8, as well as the first six words on line 9, beginning with the words “a stenographer” and ending with the word “addition.”
Page 5, last paragraph, 6th line from bottom of page. Strike out sentence beginning with the word “We” and ending with the word “foreclosed.” On the same page, 4th line from bottom, strike out the words “so” and “rule” and insert between the words “to” and “in” the follow*602ing: “hold that the petitioner is foreclosed from obtaining a bill.”
Opinion reported as amended, ante, p. 192.